internal_revenue_service number release date index number ------------------------ ------------------------------ ------------------------------ - department of the treasury washington dc person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc tege eoeg e02 - plr-141054-03 date date legend legend corporation ------------------------------------------- x --------------------------- act -------------------------------------------------- department -------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ committee --------------------------------------- program ---------------------------------------------------- z years - -------------- dear -------------- income of corporation will be excludable from gross_income under sec_115 of the internal_revenue_code code this is in response to your letter dated date requesting a ruling that the facts corporation was incorporated as a nonprofit organization in x as a non-stock captive mutual_insurance_company under act for the purpose of providing reinsurance insurance and excess insurance to municipalities counties schools and other public entities corporation has been granted authority to operate as a multi-line reinsurance company by department corporation enables public entities to secure stable and affordable reinsurance and insurance protection corporation provides coverage for such needs as workers’ compensation property coverage employee_benefits and liability reinsurance members of corporation are municipalities counties public schools public entity self- insured groups and risk pools and captive insurers of public entities each member is an owner of corporation and net_income is returned to the member-owner corporation corporation is the outgrowth of committee composed of public entity will not provide insurance to any entity other than the public entities which are its members representatives with experience in self-insurance pooling and insurance committee was formed by program a nonprofit corporation whose members are governments government agencies public agencies publicly chartered corporations and organizations described in sec_115 of the code program allocated funds for the development of corporation as a captive_insurance_company because such an entity would provide added benefits to the member public entities such benefits included the ability to specialize in the coverage needs of public entities the ability to retain for the benefit of members any underwriting net_income resulting from favorable loss experience increased access to the reinsurance market and investment_income from loss_reserves held for the benefit of public entity members corporation is controlled by its member public entities and all major decisions regarding the operation of the corporation are made by the members corporation currently has seven directors who are elected by the member public entities each director must be a designated representative of a member with the exception of two outside directors with management or consultant experience in captive_insurance_company or risk_pool operations under the membership agreement corporation’s capitalization comes from surplus contributions of its public entity members in order to become a member each public entity must remit both a premium payment and a surplus contribution the surplus assures the long-term financial solvency of corporation additional surplus contributions may be requested of members from time to time as necessary to maintain adequate premium to surplus ratios to cover unexpected losses and to comply with statutory and regulatory requirements each member is also required to pay annual premiums added to the surplus reduces premium payments or is distributed to member public entities in the form of dividends the membership agreement also provides for a surplus account for each member public entity this account serves as a continuous accounting of each member’s interest in and ownership of the net_earnings of the corporation each member is entitled to a return of its surplus account upon withdrawal from the corporation with certain limitations as long as a withdrawing member has participated in the corporation for z years it will receive a return of its initial surplus contribution and any additional surplus contribution any net_income retained by the corporation at the end of each fiscal_year is participation in the corporation is governed by a membership agreement the member public entities after payment of liabilities and expenses upon dissolution of corporation the assets will be liquidated and distributed to law and analysis sec_115 of the code provides that gross_income does not include income when determining if sec_115 of the code applies the service considers all derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or political_subdivision of a state the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or political_subdivision of a state the determination whether a function is an essential_governmental_function depends on the facts and circumstances of each case revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees health obligations the ruling states that the income of such an organization is excluded from gross_income under sec_115 of the code so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit under a written declaration of trust by a state for the temporary investment of positive case balances of a state and its political subdivisions is excludable from gross_income under sec_115 of the code the ruling reasons that the investment of positive cash balances by a state or political_subdivision in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue members against liabilities arising from the conduct of governmental functions by member political entities and their employees by obtaining insurance on a risk-sharing basis the member public entities are carrying out their obligation to protect their financial integrity and protect their employees from liability while acting within their official duties any private benefit to employees is incidental to the public benefit corporation was created to further the legitimate governmental public functions of its member public entities based on revrul_90_74 and revrul_77_261 corporation the corporation was established to provide insurance and reinsurance for its revrul_77_261 1977_1_cb_45 holds that income from a fund established in addition to the performance of an essential_governmental_function for performs an essential government function within the meaning of sec_115 of the code corporation to qualify to exclude its income from gross_income under sec_115 of the code income of corporation must accrue to state or a political_subdivision of state schools public entity self-insured groups risk pools and captive insurers of public entities as such all members of corporation are political subdivisions or sec_115 entities no part of the net_earnings of the corporation inures to the benefit of or is distributed to a private entity or individual upon dissolution of the corporation all of its net assets will be distributed to the member public entities accordingly the income of corporation accrues to a state or a political_subdivision of a state corporation is owned by public entities all of which are municipalities counties conclusion based on the information and representations submitted by corporation we hold no opinion is expressed or implied as to the federal tax consequences of the that the income of corporation is excludable from gross_income for federal_income_tax purposes under sec_115 of the code transaction described above under any other provision of the code the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer s requesting it sec_6110 of sincerely barbara e beckman assistant chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy of this letter copy for purposes
